Case 2:20-cv-00309-JLB-NPM Document 41 Filed 09/15/20 Page 1 of 3 PageID 1346




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 FORT MYERS DIVISION



WILLIAM BRADLEY BELL and
TADE BELL,

              Plaintiffs,

v.                                                  Case No. 2:20-cv-309-FtM-66NPM

ACE INSURANCE COMPANY OF THE
MIDWEST

              Defendant.


                                        ORDER

       Before the Court is Plaintiffs’ Motion to Compel Compliance and For Sanctions

(Doc. 38). Defendant Ace Insurance Company of the Midwest (“Ace”) did not respond to

the motion and the time to respond has lapsed. For the reasons discussed below, the

motion is granted.

       At the preliminary pretrial conference held on June 25, 2020, Plaintiffs’ counsel

explained that prior to removal, Ace’s responses to written discovery were already

overdue. (Doc. 38, p. 1). At the hearing, defense counsel agreed to respond to the

outstanding discovery. (Id., p. 2; Doc. 31, p. 1). Memorializing the hearing, the Court in

its July 25, 2020 Order directed Ace to respond “promptly” to the discovery served prior

to removal. (Doc. 31, pp. 1).

       Plaintiffs’ counsel contacted Defendant’s counsel repeatedly by email and

telephone from July 8, 2020 through August 19, 2020, to obtain complete responses.

(Doc 38, p. 2). Finally, on July 29, 2020, Plaintiffs received responses to requests for
Case 2:20-cv-00309-JLB-NPM Document 41 Filed 09/15/20 Page 2 of 3 PageID 1347




production but did not receive answers to interrogatories. (Id.). And as of the date of the

motion, Ace had still failed to answer the interrogatories. (Id.).

       Through discovery, a party may obtain nonprivileged information relevant to any

party’s claim or defense and proportional to the needs of the case. Fed. R. Civ. P.

26(b)(1). Pursuant to the applicable rules, a court has broad discretion to compel or deny

discovery. Harrison v. Culliver, 746 F.3d 1288, 1297 (11th Cir. 2014).

       Under Rule 33, any untimely objections to interrogatories are “waived unless the

court, for good cause, excuses the failure.” Fed. R. Civ. P. 33(b)(4); see also Middle

District Discovery (2015) at 16 (“Absent compelling circumstances, failure to assert

objections to an interrogatory within the time for answers constitutes a waiver and will

preclude a party from asserting the objection in a response to a motion to compel.”). Thus,

with the exception of privilege or work-product protection, Ace waived any objections to

Plaintiffs’ interrogatories.

       The Court will therefore direct Ace to respond to the outstanding interrogatories by

September 24, 2020. Plaintiffs are directed to immediately notify the Court of any failure

by Ace to meet this deadline.

       When granting a motion to compel, the Court must award the prevailing party

reasonable expenses (with certain exceptions not applicable here), including attorney’s

fees, related to submitting the motion. Fed. R. Civ. P. 37(a)(5). The Court must allow the

losing party an opportunity to be heard as to the reasonableness of the expenses. Fed.

R. Civ. P. 37(a)(5).

       Ace failed to respond to both the discovery and the motion to compel—even after

agreeing and being ordered to respond to the outstanding discovery promptly. Under



                                              2
Case 2:20-cv-00309-JLB-NPM Document 41 Filed 09/15/20 Page 3 of 3 PageID 1348




these circumstances, the Court finds an award of expenses just and appropriate. By

September 29, 2020, Plaintiffs may file an affidavit attesting to the fees and costs

associated with pursuing the discovery responses and preparing and filing the motion to

compel, to which Ace may file a response by October 6, 2020, that only addresses the

reasonableness of the fees and costs and not the entitlement to them.

      Accordingly, it is ORDERED:

      (1)    The Motion to Compel Compliance and for Sanctions (Doc. 38) is

             GRANTED.

      (2)    All of Ace’s objections, except for privilege and work product protection are

             waived as to the outstanding interrogatories at issue.

      (3)    On or before September 24, 2020, Ace will fully respond, consistent with

             the Federal Rules of Civil Procedure, to all outstanding discovery at issue

             here.

      (4)    On or before September 29, 2020, Plaintiffs may file an affidavit attesting

             to the fees and costs associated with filing the motion to compel, to which

             Ace may respond by October 6, 2020 to the reasonableness of the fees

             and costs only.

      DONE and ORDERED in Fort Myers, Florida on September 15, 2020.




                                           3
